Citation Nr: 1707149	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 17, 2013, and in excess of 20 percent thereafter for chronic lumbosacral strain with slight degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1970 to October 1976 and from January 2007 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for chronic lumbosacral strain with slight degenerative disc disease and assigned an initial 10 percent rating, effective January 19, 2008, and denied service connection for hypertension.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

In February 2013, the Board remanded the case for additional development.  While on remand, an October 2013 rating decision increased the rating for the Veteran's lumbar spine disability from 10 to 20 percent, effective September 17, 2013.  As higher ratings are available prior to and since September 17, 2013, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher staged ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The October 2013 rating decision also granted service connection for hypertension.  As such action was a full grant of the benefit sought on appeal with regard to such issue, it is no longer before the Board.

Following additional development pursuant to the February 2013 remand, the Board denied the Veteran's claim for a higher initial rating for his back disability in an April 2016 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in October 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

The Board notes that, in addition to the paper claims files, the Veteran also has electronic Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of the October 2016 Court documents and a December 2016 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was examined in regard to his claim for a higher initial rating for his back disability in March 2009, February 2011, and September 2013.  In the April 2016 decision, the Board determined that such examinations were adequate for the adjudication of the Veteran's claim, and denied a higher initial rating for his back disability.  As noted, he subsequently appealed such denial to the Court.

In the October 2016 Joint Motion, the parties agreed that the Board erred when it relied upon VA medical examination reports that failed to comply with the Court's holdings in Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011), and DeLuca v. Brown, 8 Vet. App. 2020, 206 (1995).  In this regard, DeLuca requires that "the medical examiner...be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when...used repeatedly over a period of time."  An examiner must portray such determinations in terms of additional range-of-motion loss due to pain on use or during flare-ups, or explain why such detail feasibly could not be determined for an examination to be adequate for rating purposes.  See also Mitchell, supra.  In the instant case, the parties found that the March 2009 and September 2013 VA examinations failed to comply with such provisions.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination that addresses such deficiencies.  

The Board further notes that the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, such inquiries should be addressed in the examination ordered pursuant to this remand, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected chronic lumbosacral strain with slight degenerative disc disease.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in March 2009, February 2011, and September 2013.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is also requested to review the September 2013 VA examination in which it was noted that the Veteran experienced pain on movement beginning at 30 degrees of forward flexion and offer an opinion as to whether such pain on movement resulted in any loss of range of motion.  If so, the examiner should express the resulting loss in terms of degrees, if possible.

The examiner is further requested to indicate whether the Veteran's lumbar spine results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  In particular, the examiner should address the Veteran's reports of a pinprick feeling when he walks and determine whether there are any neurological manifestations associated with his service-connected lumbar spine disability.  If the examiner finds that there is neurological manifestations, he or she should indicate the nature and severity, i.e., mild, moderate, or severe, of the impairment.

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






